IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 889 MAL 2015
                                           :
                     Respondent            : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
              v.                           :
                                           :
                                           :
LEE ALLEN KIMMEL,                          :
                                           :
                     Petitioner            :


                                      ORDER



PER CURIAM

       AND NOW, this 6th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justice Donohue and Justice Wecht did not participate in the consideration or

decision of this matter.